 357317 NLRB No. 57PRUDENTIAL INSURANCE CO.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2Prueter was represented by Local 1161, United Food and Com-mercial Workers International Union, AFL±CIO.3See Laredo Packing Co., 254 NLRB 1, 2 (1981); John KlannMoving & Trucking Co. v. NLRB, 411 F.2d 261, 263 (6th Cir. 1969).4See Pottsville Bleaching Co., 303 NLRB 186, 189 (1991). Ac-cording to Prueter's credited testimony, the ``troublemaker'' was the
person who was giving advice to Prueter concerning his grievance.
The Respondent does not contend that the advisor was someone
other than a union representative.Member Truesdale finds that the General Counsel has not estab-lished in the context of this case that the ``troublemaker'' referred
to was Prueter's bargaining representative, and accordingly he would
not find that the remark violated the Act here.5As these violations occurred at the Respondent's Waterford,Michigan facility, we reject the Respondent's argument that the no-
tice should be posted only at its Howell, Michigan facility. The
judge's decision inadvertently referred to this location as ``7 and
Owell, Michigan'' in Sec. 2(a) of the recommended Order. We shall
correct the error.The Prudential Insurance Company of America andRichard J. Prueter. Case 7±CA±35742May 9, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn January 17, 1995, Administrative Law JudgeLowell M. Goerlich issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed cross-exceptions, a sup-
porting brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings,1and conclusionsas modified and to adopt the recommended Order as
modified.The judge found that the Respondent violated Sec-tion 8(a)(1) of the Act when its sales manager, Mat-
thew Voelker, advised employee Richard J. Prueter
that, if he wanted to succeed or get into management,
he should not join the Union. The judge, however, rec-
ommended dismissal of certain other 8(a)(1) allega-
tions, including allegations that the Respondent's gen-
eral manager, Frank Desy, interfered with employee
Section 7 rights by indicating to Prueter that the Re-
spondent would not cooperate with the Union concern-
ing the processing of grievances, and that the griev-
ance process was ineffectual, and also interfered with
employee rights by cautioning employees not to obtain
advice from the Union. The General Counsel excepts
to the judge's recommended dismissal of these allega-
tions. We find merit in the General Counsel's excep-
tions.On October 25, 1993, Desy met with Prueter to dis-cuss his announced intention to file a grievance against
Sales Manager Voelker. At that meeting, Desy warned
Prueter about ``getting bad advice'' concerning his fil-
ing of the grievance: ``[w]riting a grievance ... will

lead to a bad situation,'' Desy continued, ``[i]f the per-
son you are talking with is not trustworthy and is a
troublemaker ....'' Desy further warned Prueter ``to
be careful who [he was] getting advice from,'' that he
``could write a grievance if [he] so chose to,'' but that
``it was up to [Desy] to handle any grievance or expla-nation ....'' After then explaining that Prudential re-
quired that a written report be submitted over the
grievance, Desy told Prueter that it was not up to the
Union to resolve it, that the ``Union had no part of the
Prudential,'' and that ``[t]his was a Prudential matter
....'' Desy repeated his instructions to Prueter to

file a written report, and that ``it didn't matter what
happened during the grievance procedure, even if
[Prueter] filed [the grievance,] it would be up to
[Desy] to solve it ....''
Desy's warnings concerning the grievances sug-gested that it was futile for Prueter to seek the help of
the exclusive representative.2Desy also implied thatthe Respondent would not cooperate in resolving the
grievances that the Respondent knew were then forth-
coming, and conveyed the impression that the contrac-
tual grievance procedure was futile. These statements
had a reasonably foreseeable effect to discourage
Prueter from invoking the grievance procedure and
thereby violated Section 8(a)(1) of the Act.3Moreover,Desy's equating Prueter's bargaining representative
with a ``troublemaker''4and Desy's threat that a ``badsituation'' would befall Preuter if he pursued griev-
ances, also tended to interfere with employee Section
7 rights in violation of Section 8(a)(1).5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, the
Prudential Insurance Company of America, Howell and
Waterford, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in the Order
as modified.1. Insert the following as paragraphs 1(b), (c), and(d) and reletter the remaining paragraph.``(b) Referring to union representatives as `trouble-makers.' 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
``(c) Suggesting that the grievance procedure is inef-fective or implying that it will refuse to cooperate with
the contractual grievance procedure.``(d) Threatening employees with unspecified re-prisal for their participation in the grievance process.''2. Substitute the following for paragraph 2(a).
``(a) Post at the premises of the Prudential InsuranceCompany of America, 9500 Highland Road, Howell,
Michigan, and the River Vail Office Building, Water-
ford, Michigan, copies of the attached notice marked
`Appendix.'6Copies of the notice, on forms providedby the Regional Director for Region 7, after being
signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon
receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
advise employees that, if they wantto succeed or get into management, they should not
join the Union.WEWILLNOT
suggest that the grievance procedureis ineffectual or imply our refusal to cooperate with the
contractual grievance procedure.WEWILLNOT
refer to representatives of your exclu-sive collective-bargaining representative as ``trouble-
makers.''WEWILLNOT
threaten employees with unspecifiedreprisals for their participating in the contractual griev-
ance process.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.THEPRUDENTIALINSURANCECOMPANYOFAMERICAEllen Rosenthal, Esq., for the General Counsel.Theodore R. Opperwall, Esq., of Detroit, Michigan, for theRespondent.Richard J. Prueter, of White Lake, Michigan, in propria per-sona.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. Thecharge filed by Richard J. Prueter on March 28, 1994, was
served on the Respondent, the Prudential Insurance Company
of America, on March 28, 1994. The amended charge filed
by the Charging Party on April 18, 1994, was served on the
Respondent on April 18, 1994. A complaint and notice of
hearing was issued on May 12, 1994. Among other things it
is alleged in the complaint that the Respondent violated Sec-
tion 8(a)(1) of the National Labor Relations Act (the Act).The Respondent filed a timely answer denying that it hadengaged in unfair labor practices alleged.The matter came on for hearing at Detroit, Michigan, onSeptember 22, 1994.Each party was afforded a full opportunity to be heard, tocall, to examine and cross-examine witnesses, to argue orally
on the record, to submit proposed findings of fact and con-
clusions, and to file briefs. All briefs have been carefully
considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
At all material times, the Respondent, a corporation, hasmaintained offices, agencies, and places of business in var-
ious States throughout the United States, including facilities
located at 9500 Highland Road, Howell, Michigan (the How-
ell facility), and 5215 Highland Road, River Vail Office
Building, Waterford, Michigan (the Waterford facility). The
Respondent is, and has been at all material times, engaged
in the sale and related servicing of various types of insur-
ance. The Respondent's Howell and Waterford facilities are
the only facilities involved in this proceeding.During calendar year 1993, the Respondent, in conductingits business operations described above, received insurance
premiums valued in excess of $500,000, of which at least
$50,000 represented premiums received from policyholders
located outside the State of Michigan.At all material times, the Respondent has been an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. 359PRUDENTIAL INSURANCE CO.1As stated by the Board in Roadway Express, 108 NLRB 874, 875(1954): ``[C]redibility findings may rest entirely upon evidence
through observation which words do not, and could not, either pre-
serve or describe.''In respect to demeanor, the Supreme Court has said in NLRB v.Walton Mfg. Co., 369 U.S. 404, 408 (1962):For the demeanor of a witness ... may satisfy the tribunal, not

only that the witness' testimony is not true, but that the truth
is the opposite of his story; for the denial of one, who has a
motive to deny, may be uttered with such hesitation, discomfort,
arrogance or defiance, as to give assurance that he is fabricating,
and that, if he is, there is no alternative but to assume the truth
of what he denies.2The Respondent argues that this incident was isolated and thatthus the allegation should be dismissed. Although the incident oc-
curred on only one occasion, the remark was of such a character that
it would deter an employee from joining the Union and was such
a remark that would normally be related to other employees. Besides
the remark became the subject of a written grievance with its attend-
ant publicity. Because the deterrant effect of the remark had a poten-
tial effect for the hearer and other employees who must have learned
of the remark, it cannot be considered isolated.II. THEUNFAIRLABORPRACTICES
First: During the period in which the events here detailedoccurred a labor agreement between the Respondent and
Local 1161, United Food and Commercial Workers Inter-
national Union, AFL±CIO was in existence that covered the
Charging Party, Richard J. Prueter. Under the agreement em-
ployees were free to choose whether they wanted to be union
members; Prueter filled an application for union membership
on September 24, 1993. Prueter worked from August 9,
1993, to January 21, 1994. He was employed as a sales rep-
resentative. Matthew Voelker, the sales manager, was
Prueter's supervisor. Frank Desy, the general manager, hired
Prueter. According to Prueter, Desy told him that he would
have company paid training and that Voelker ``would be
with [him] day and night, making phone calls, going on
every single appointment with me for the first three months
and during that time period no expectations would be made
....'' Prueter was given a 13-week subsidy after which his

sales were to sustain him. This event did not occur. Prueter
quit. He was dissatisfied with the training he was given and
claimed that the Respondent had not lived up to its represen-
tations.Second: The General Counsel charges in his complaintthat Voelker on or about September 28, 1993, told an em-
ployee that if he wanted to go into management or succeed
with the Respondent he should not join the Union.To support this charge the General Counsel offered thetestimony of Prueter. Prueter testified that on September 28,
1993, he was riding with Voelker in an automobile to an ap-
pointment with a Prudential client. After some ``general
small talk'' Voelker stated that ``he did not want [Prueter]
talking with other [Prudentail agents] ... that if [he] ever

wanted to succeed with Prudential ... that [he] should not

join the [U]nion ... that the top fifteen members of our dis-

trict, the sales representatives, were not members of the
[U]nion and no manager ever was a member of the [U]nion,
even when they were a sales representative.''According to Prueter, Voelker also stated that he was giv-ing Prueter this information because Desy had told him that
he had seen Prueter speaking to Greg McKnight, union
grievance officer, and other union member sales representa-
tives at Desy's house party.On October 26, 1993, Prueter filed a grievance ``On9/28/93, S/M Voelker specifically instructed Agent Richard
Prueter not to join the Union and not to speak to Agent Greg
McKnight (D.O.C.). He went on to state that Agent
McKnight is nothing but a loser and that only complainers
and low sales producers are [u]nion members.'' In answer to
the grievance the Respondent admitted that Voelker did say
``that members of [m]anagement were not members of the
Union.''Prueter had become dissatisfied with the Respondent'straining and had filed eight grievances against the Respond-ent. Voelker denied that he had said to Prueter ``if you ever
want to succeed or get ahead or get into management, don't
join or you should not join the [U]nion.'' Voelker denied
that he had ever mentioned union to Prueter. Voelker testi-
fied that he advised Prueter that he ``was talking to too many
people and getting too many answers.''The Respondent produced evidence that some successfulagents were union members and some had become managers.
From the fact that some union agents were successful the Re-spondent argues that I should find that Prueter is not tellingthe truth. Voelker, at the age of 27 (the same age as Prueter)
had advanced to sales manager (now functional manager) ap-
parently in a short time. Thus, the inference certainly obtains
that Voelker may have attributed his rapid advancement in
part to his nonunion membership and he was imparting this
information to Prueter as something that might be of value
to him.I do not believe that Prueter fabricated the story; he setout similar testimony in a grievance filed less than a month
after the incident. Demeanor considered, I find Prueter to be
a credible witness.1I find by Voelker's remarks detailedabove the Respondent violated Section 8(a)(1) of the Act.2Third: The General Counsel alleges that the Respondent,by its agent Matthew Voelker, on October 19, 1993, created
the impression that employees' union activities were under
surveillance by the Respondent.The General Counsel offered the following testimony ofPrueter. ``He [Voelker] then said, do you think Frank and I
are deaf, we hear things. At that point ... I listed the prob-

lems I was having ....'' Voelker testified that he asked
Prueter, ``I hear from several agents that you are having
some sort of problems, what's going on?''The General Counsel claims that the statements ``do youthink Frank and I are deaf, we hear things'' ``created the im-
pression that the Respondent engaged in surveillance of
Prueter's attendance at a union meeting'' and thus violated
Section 8(a)(1) of the Act. A valid inference cannot be
drawn that the remark referred to the surveillance of employ-
ees' activities protected by Section 7 of the Act. This allega-
tion is dismissed.Fourth: The General Counsel in his complaint further al-leges that Frank Desy on October 26, 1993, denigrated the
Union and interfered with employees' rights by cautioning
the employees not to obtain advice from the Union and that,
also on October 26, 1993, Desy stated to employees that the
Union had nothing to do with the Respondent and that the
contractual grievance procedure was ineffectual.The General Counsel supports these allegation by the fol-lowing testimony: 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Desy pointed out the provision of the union contract (art. 20, sec.2) that requires a sales representative to submit a written report and
to undergo an interview without the Union's presence. Desy had
asked for the written report. The meeting between Prueter and Desy
was within the contract's terms. Prueter had asked for a union rep-
resentative to be present. This was denied. Thus, the General Coun-
sel issued Weingarten allegations in the complaint. They were dis-missed before trial. See Prudential Insurance Co., 275 NLRB 208(1985). The contract provided a waiver.4I credit the testimony of Prueter.5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On October 22, 1993, Prueter informed Desy that he in-tended to file a grievance. On October 26, 1993, Prueter met
with Desy. Desy referred to the collective-bargaining agree-
ment. According to Prueter while he was looking at the
agreement, Desy said,I warn[ed] you about getting bad advice. I said, adviceabout what? He said, writing a grievance, it will lead
to a bad situation. If the person you are talking with
is not trustworthy and is a trouble-maker and [it] can
lead for a bad situation for you.... I 
just want towarn you to be careful who you are getting advice
from.... 
Mr. Desy ... said ... I could write a
grievance if I so chose to, that was ... my rights, but

it was up to him to handle any grievance or explanation
and he needed my written explanation, and either way
it was not the [U]nion to solve this, the [U]nion had
no part of the Prudential. This was a Prudential matter
and was up to him to solve and he required me, again,
to have the written information,3have it submitted tohim.Prueter further testified, ``[t]hat it didn't matter what hap-pened during the grievance procedure, even if I filed it
would be up to him to solve it and I could file if I wanted
to. I am not quite sure if he said the word ineffectual [refer-
ring to the grievance].'' Construing the above testimony most
favorable for the General Counsel I find that the General
Counsel has not established a prima facie case. The allega-
tions are dismissed.4CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act
and it will effectuate the purposes of the Act for jurisdiction
to be exercised.2. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed by Section 7 of the Act,
the Respondent has engaged in unfair labor practices within
the meaning of Section 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that it cease and desist
therefrom and take certain affirmative action designed to ef-
fectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, the Prudential Insurance Company ofAmerica, Howell, Michigan, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Unlawfully advising employees that if they want tosucceed or get into management they should not join the
Union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at the premises of the Prudential Insurance Com-pany of America at 7 and Owell, Michigan, and River Vail
Office Building, Waterford, Michigan, copies of the attached
notice marked ``Appendix.''6Copies of the notice on formsprovided by the Regional Director for Region 7, after being
signed by the Respondent's authorized representative, shall
be posted immediately upon receipt and maintained for 60
consecutive days in conspicuous places, including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that the complaint be dis-missed insofar as it alleges violations of the Act other than
those found in this decision.